

Exhibit 10.5
ARAMARK CORPORATION
AGREEMENT RELATING TO EMPLOYMENT AND
POST-EMPLOYMENT COMPETITION
This Agreement is between the undersigned individual (“Employee”) and ARAMARK
CORPORATION (“ARAMARK”).
RECITALS
WHEREAS, ARAMARK is a leading provider of managed services to business and
industry, private and public institutions, and the general public, in the
following business groups: food and support services and uniform and career
apparel;
WHEREAS, ARAMARK has a proprietary interest in its business and financial plans
and systems, methods of operation and other secret and confidential information,
knowledge and data (“Proprietary Information”) which includes, but is not
limited to, all confidential, proprietary or non-public information, ideas and
concepts; annual and strategic business plans; financial plans, reports and
systems including, profit and loss statements, sales, accounting forms and
procedures and other information regarding costs, pricing and the financial
condition of ARAMARK and its business segments and groups; management
development reviews, including information regarding the capabilities and
experience of ARAMARK employees; intellectual property, including patents,
inventions, discoveries, research and development, compounds, recipes, formulae,
reports, protocols, computer software and databases; information regarding
ARAMARK’s relationships with its clients, customers, and suppliers and
prospective clients, partners, customers and suppliers; policy and procedure
manuals, information regarding materials and documents in any form or medium
(including oral, written, tangible, intangible, or electronic) concerning any of
the above, or any past, current or future business activities of ARAMARK that is
not publicly available; compensation, recruiting and training, and human
resource policies and procedures; and data compilations, research, reports,
structures, compounds, techniques, methods, processes, know-how;
WHEREAS, all such Proprietary Information is developed at great expense to
ARAMARK and is considered by ARAMARK to be confidential trade secrets;
WHEREAS, Employee, as a senior manager, will have access to ARAMARK’s
Proprietary Information, directly in the course of Employee’s employment, and
indirectly through interaction with and presentations by other ARAMARK senior
managers at the Executive Leadership Institute, Executive Leadership Council
meetings, Management Committee meetings, Executive Committee meetings,
Presidents’ Council meetings and the like;
WHEREAS, ARAMARK will introduce Employee to ARAMARK clients, customers,
suppliers and others, and will encourage, and provide resources for, Employee to
develop personal relationships with ARAMARK’s clients, customers, suppliers and
others;



--------------------------------------------------------------------------------



WHEREAS, ARAMARK will provide specialized training and skills to Employee in
connection with the performance of Employee’s duties at ARAMARK which training
involves the disclosure by ARAMARK to Employee of Proprietary Information;
WHEREAS, ARAMARK will be vulnerable to unfair post-employment competition by
Employee because Employee will have access to and knowledge of ARAMARK’s
Proprietary Information, will have a personal relationship with ARAMARK’s
clients, customers, suppliers and others, and will generate good will which
Employee acknowledges belongs to ARAMARK;
NOW, THEREFORE, in consideration of Employee’s employment with ARAMARK, the
opportunity to receive the grant of options to purchase common stock of ARAMARK
Holdings Corporation (“Holdings”), severance and other post-employment benefits
provided for herein (including pursuant to Exhibit A hereto to which Employee
acknowledges he or she is not otherwise entitled), and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Employee agrees to enter into this Agreement with ARAMARK as a
condition of employment pursuant to which ARAMARK will limit Employee’s right to
compete against ARAMARK and right to solicit ARAMARK’s employees, customers,
clients or suppliers during and following termination of employment on the terms
set forth in this Agreement. Intending to be legally bound, the parties agree as
follows:
ARTICLE 1. NON-DISCLOSURE AND NON-DISPARAGEMENT: Employee shall not, during or
after termination of employment, directly or indirectly, in any manner utilize
or disclose to any person, firm, corporation, association or other entity,
except where required by law, any Proprietary Information which is not generally
known to the public, or has not otherwise been disclosed or recognized as
standard practice in the industries in which ARAMARK is engaged. Employee shall,
during and after termination of employment, refrain from making any statements
or comments of a defamatory or disparaging nature to any third party regarding
ARAMARK, or any of ARAMARK’s officers, directors, personnel, other service
providers, policies or products or services, other than to comply with law.
ARTICLE 2. NON-COMPETITION:
 
A.    Subject to Article 2. B. below, Employee, during Employee’s period of
employment with ARAMARK, and for a period of two years following the voluntary
or involuntary termination of employment, shall not, without ARAMARK’s written
permission, which shall be granted or denied in ARAMARK’s sole discretion,
directly or indirectly, associate with (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee, member, consultant, contractor
or otherwise), or acquire or maintain ownership interest in, any Business which
is competitive with that conducted by or developed for later implementation by
ARAMARK at any time during the term of Employee’s employment. For purposes of
this Agreement, “Business” shall be defined as a person, corporation, firm, LLC,
partnership, joint venture or other entity. Nothing in the foregoing shall
prevent Employee from investing in a competitive Business that is or becomes
publicly traded, if Employee’s ownership is as a passive investor of less than
1% of the outstanding publicly traded stock of the Business.



--------------------------------------------------------------------------------



 
B.    The provision set forth in Article 2.A above, shall apply to the full
extent permitted by law (i) in all fifty states, and (ii) each foreign country,
possession or territory in which ARAMARK may be engaged in, or have plans to
engage in, business (x) during Employee’s period of employment, or (y) in the
case of a termination of employment, as of the effective date of such
termination or at any time during the twenty-four month period prior thereto.


C.    Employee acknowledges that these restrictions are reasonable and necessary
to protect the business interests of ARAMARK, and that enforcement of the
provisions set forth in this Article 2 will not unnecessarily or unreasonably
impair Employee’s ability to obtain other employment following the termination
(voluntary or involuntary) of Employee’s employment with ARAMARK. Further,
Employee acknowledges that the provisions set forth in this Article 2 shall
apply if Employee’s employment is involuntarily terminated by ARAMARK for Cause;
as a result of the elimination of employee’s position; for performance-related
issues; or for any other reason or no reason at all.
 
ARTICLE 3. NON-SOLICITATION: During the period of Employee’s employment with
ARAMARK and for a period of two years following the termination of Employee’s
employment, regardless of the reason for termination, Employee shall not,
directly or indirectly, except in the performance of his duties to ARAMARK:
(i) induce or encourage any employee of ARAMARK to leave the employ of ARAMARK,
(ii) hire any individual who was an employee of ARAMARK as of the date of
Employee’s termination of employment or within a six month period prior to such
date, or (iii) induce or encourage any customer, client, supplier or other
business relation of ARAMARK to cease or reduce doing business with ARAMARK or
in any way interfere with the relationship between any such customer, client,
supplier or other business relation and ARAMARK.
ARTICLE 4. DISCOVERIES AND WORKS: Employee hereby irrevocably assigns,
transfers, and conveys to ARAMARK to the maximum extent permitted by applicable
law Employee’s right, title and interest now or hereinafter acquired, in and to
all Discoveries and Works (as defined below) created, invented, designed,
developed, improved or contributed to by Employee, either alone or jointly with
others, while employed by ARAMARK and within the scope of Employee’s employment
and/or with the use of ARAMARK’s resources. The terms “Discoveries and Works”
include all works of authorship, inventions, intellectual property, materials,
documents, or other work product (including, without limitation, Proprietary
Information, patents and patent applications, patentable inventions, research,
reports, software, code, databases, systems, applications, presentations,
textual works, graphics and audiovisual materials). Employee shall have the
burden of proving that any materials or works created, invented, designed,
developed, contributed to or improved by Employee that are implicated by or
relevant to employment by ARAMARK are not implicated by this provision. Employee
agrees to (i) keep accurate records and promptly notify, make full disclosure
to, and execute and deliver any documents and to take any further actions
requested by ARAMARK to assist it in validating, effectuating, maintaining,
protecting, enforcing, perfecting, recording, patenting or registering any of
its rights hereunder, and (ii) renounce any and all claims, including, without
limitation, claims of ownership and royalty, with respect to all Discoveries and
Works and all other property owned or licensed by ARAMARK. Any Discoveries and
Works that, within six months after the



--------------------------------------------------------------------------------



termination of Employee’s employment with ARAMARK, are made, disclosed, reduced
to a tangible or written form or description, or are reduced to practice by
Employee and which pertain to the business carried on or products or services
being sold or developed by ARAMARK at the time of such termination shall, as
between Employee and ARAMARK, be presumed to have been made during such
employment with ARAMARK. Employee acknowledges that, to the fullest extent
permitted by law, all Discoveries and Works shall be deemed “works made for
hire” under the Copyright Act of 1976, as amended, 17 U.S.C. Section 101.
Employee hereby grants ARAMARK a perpetual, nonexclusive, royalty-free,
worldwide, assignable, sub licensable license under all rights and intellectual
property rights (including patent, industrial property, copyright, trademark,
trade secret, unfair competition and related laws) in any Works and Discoveries,
for all purposes in connection with ARAMARK’s current and future business, that
Employee has created, invented, designed, developed, improved or contributed to
prior to Employee’s employment with ARAMARK that are relevant to or implicated
by such employment (“Prior Works”). Any Prior Works are disclosed by Employee in
Schedule 1.
ARTICLE 5. REMEDIES: Employee acknowledges that in the event of any violation by
Employee of the provisions set forth in Articles 1, 2, 3 or 4 above, ARAMARK
will sustain serious, irreparable and substantial harm to its business, the
extent of which will be difficult to determine and impossible to fully remedy by
an action at law for money damages. Accordingly, Employee agrees that, in the
event of such violation or threatened violation by Employee, ARAMARK shall be
entitled to an injunction before trial before any court of competent
jurisdiction as a matter of course upon the posting of not more than a nominal
bond, in addition to all such other legal and equitable remedies as may be
available to ARAMARK. If ARAMARK is required to enforce the provisions set forth
in Articles 2 and 3 above by seeking an injunction, Employee agrees that the
relevant time periods set forth in Articles 2 and 3 shall commence with the
entry of the injunction. Employee further agrees that, in the event any of the
provisions of this Agreement are determined by a court of competent jurisdiction
to be invalid, illegal, or for any reason unenforceable as written, such court
shall substitute a valid provision which most closely approximates the intent
and purpose of the invalid provision and which would be enforceable to the
maximum extent permitted by law.
ARTICLE 6. POST-EMPLOYMENT BENEFITS:
 
A.
If Employee’s employment is terminated by (x) ARAMARK for any reason other than
Cause or (y) Employee for Good Reason (as defined in the attached Schedule A),
then subject to Article 6.D below, Employee shall be entitled to the following
post-employment payments and benefits:

 
     1.    Severance Pay
(a)
Employee shall receive severance payments equivalent to Employee’s monthly base
salary, as of the effective date of termination (and without regard to any
reduction in violation of this Agreement or which gives rise to Good Reason) for
twenty-four (24) calendar months. Severance payments shall commence with the
Employee’s effective date of termination and shall be made in accordance with
ARAMARK’s normal payroll cycle. The period during which Employee receives




--------------------------------------------------------------------------------



severance payments shall be referred to as the “Severance Pay Period.”
(b)
Employee shall receive an amount equal to two times Employee’s most recent
actual annual Bonus, payable ratably in regular installments at the same time as
payments are made to Employee under Section 1(a) above.



(c)
Employee shall receive a payment equal to the Bonus, if any, that Employee would
have been entitled to receive for the year in which the termination occurs based
on ARAMARK’s actual achievement of the performance targets applicable to such
Bonus, pro-rated based on the percentage of the year that shall have elapsed
through the Employee’s termination date, payable when such Bonus would have
otherwise been payable to Employee had Employee’s employment not terminated.

(d)
For the avoidance of doubt, solely for purposes of subsections (b) and (c)
above, Employee’s actual annual Bonus with respect to fiscal year 2012 shall be
deemed to equal his full year Target Bonus (as set forth in the CEO Agreement).

      2.    Other Post-Employment Benefits


 (a)
Basic Group medical and life insurance coverages shall continue under then
prevailing terms during the Severance Pay Period; provided, however, that if
Employee becomes employed by a new employer during that period, continuing
coverage from ARAMARK will become secondary to any coverage afforded by the new
employer. Employee’s share of the premiums will be deducted from Employee’s
severance payments. Basic Group medical coverage provided during such period
shall be applied against ARAMARK’s obligation to continue group medical coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Upon
termination of basic group medical and life coverages, Employee may convert such
coverages to individual policies to the extent allowable under the terms of the
plans providing such coverages.



(b)
If ARAMARK is providing Employee with a car allowance at the time of the
Employee’s termination, such car allowance will continue to be paid through the
Severance Pay Period. At the expiration of the Severance Pay Period, the
Employee will cease being paid a car allowance.

(c)
Notwithstanding anything in any applicable agreement to the contrary, on the
Employee’s termination date Employee shall become immediately vested in the next
two tranches of any then unvested and outstanding Time Options that would, but
for Employee’s termination of employment, have become vested within the
twenty-four (24) months following the termination date. Such vested Time Options
shall otherwise be subject to all other terms and conditions contained in their
respective NQSO Grant agreement. For purposes of this Agreement, the term “NQSO
Grant”




--------------------------------------------------------------------------------



means any grant of options to purchase shares of common stock of Holdings, and
the term “Time Option” means any NQSO Grant that by its terms becomes vested
solely due to Employee’s continued employment with ARAMARK, in each case as
granted under the Holdings 2007 Management Stock Incentive Plan, as amended from
time to time (or any successor plan) and pursuant to a Non-Qualified Stock
Option Agreement between Holdings and Employee (and which does not, for the
avoidance of doubt, include any NQSO Grants that vest subject both to Employee’s
continued employment with ARAMARK and the achievement by ARAMARK of any
performance conditions nor any NQSO Grant that is under an Installment Stock
Purchase Opportunity Agreement).
(d)
Employee’s eligibility to participate in all other benefit and compensation
plans, including, but not limited to the Senior Executive Annual Performance
Bonus, Long Term Disability, any nonqualified retirement plans, and any stock
option or ownership plans, shall terminate as of the effective date of
Employee’s termination unless provided otherwise under the terms of a particular
plan, provided, however, that participation in plans and programs made available
solely to Executive Leadership Council members, including, but not limited to
the Executive Leadership Council Medical Plan, shall cease as of the effective
date of termination or the date Employee’s Executive Leadership Council
membership ceases, whichever occurs first. Employee, however, shall have certain
rights to continue the Executive Leadership Council Medical Plan under COBRA.

(e)
Within thirty days after the effective date of Employee’s termination for any
reason, ARAMARK shall pay Employee the portion of the Base Salary earned but
unpaid through the termination date, any bonus earned but unpaid as of the
termination date for any previously completed fiscal year of ARAMARK, to the
extent not previously deferred under a particular deferred compensation plan,
and reimbursement for any unreimbursed expenses properly incurred by Employee in
accordance with Company policies prior to the termination date. Employee shall
also receive such employee benefits, if any, to which Employee may be entitled
from time to time under the employee benefit or fringe benefit plans, policies
or programs of the Company, in accordance with their respective terms, other
than any Company severance policy (payments and benefits in this subsection (e),
the “Accrued Benefits”).

B.
Termination for “Cause” shall be defined as termination of employment due to:
(i) conviction or plea of guilty or no contest to, a felony or a misdemeanor
involving moral turpitude that has a substantial adverse effect on Employee’s
qualifications or ability to perform his duties; (ii) willful and continued
failure to substantially perform duties after written notice, (iii) willful and
continuous failure to perform lawfully assigned duties that are consistent with
the Employee’s position with ARAMARK, (iv) willful violation of ARAMARK’s
Business Conduct Policy that causes material harm to ARAMARK or its reputation,
or (v) intentionally working against the best interests of ARAMARK; in any case
of conduct described in clause (ii)-(v), only if such conduct continues beyond
fifteen business days after receipt by the Employee from ARAMARK of a written
demand to cure such conduct. Termination of Employee’s employment with ARAMARK
for “Cause” shall




--------------------------------------------------------------------------------



require a vote of the majority of ARAMARK’s Board of Directors at a meeting
after notice to Employee of such meeting at which Employee and counsel have a
reasonable opportunity to be heard.


C.
If Employee is terminated by ARAMARK for reasons other than Cause or Employee
resigns for Good Reason, Employee will receive the severance payments and other
post-employment benefits during the Severance Pay Period even if Employee
commences other employment during such period provided such employment does not
violate the terms of Article 2, and subject to the provisions of Article 6.F.



D.
Notwithstanding anything else contained in this Article 6 to the contrary,
ARAMARK may choose not to commence (or to discontinue) providing any payment or
benefit unless and until Employee executes and delivers, without revocation, a
release in a form reasonably acceptable to ARAMARK, as described in Article 6.F,
within 60 days following Employee’s termination of employment; provided,
however, that subject to receipt of such executed release, ARAMARK shall
commence providing such payments and benefits within 75 days following the date
of termination of Employee’s employment.



E.
In addition to the remedies set forth in Article 5, ARAMARK reserves the right
to terminate all severance payments and other post-employment benefits if
Employee violates the covenants set forth in Articles 1, 2, 3 or 4 above in any
material respect.



F.
Employee’s receipt of severance and other post-employment benefits under this
Agreement (including under Exhibit A attached hereto) is contingent on
(i) Employee’s compliance with the provisions of Articles 1, 2, 3 and 4 and (ii)
Employee’s execution of a release in a form reasonably acceptable to ARAMARK,
except that such release shall not include any claims by Employee to enforce
Employee’s rights under, or with respect to, (1) this Agreement (including the
attached Exhibit A), (2) the Certificate of Incorporation and By-laws of ARAMARK
or any parent corporation thereof, (3) any indemnification agreement between the
Employee and any of ARAMARK or any parent corporation thereof, (4)  the
Stockholders Agreement dated on or about January 26, 2007 among ARAMARK Holdings
Corporation and the holders party thereto (the “Stockholders Agreement”) and any
other agreement referenced therein (including the Registration Rights and
Coordination Committee Agreement entered into by ARAMARK Holdings Corporation
and the holders party thereto), and the ARAMARK Holdings Corporation 2007
Management Stock Incentive Plan and any award agreements granted thereunder, or
(5) any ARAMARK benefit plan pursuant to its terms, and (iii) the expiration of
the applicable Age Discrimination in Employment Act revocation period without
such release being revoked by Employee.

ARTICLE 7. TERM OF EMPLOYMENT: Employee acknowledges that ARAMARK has the right
to terminate Employee’s employment at any time for any reason whatsoever,
provided, however, that any termination by ARAMARK for reasons other than Cause
or by Employee for Good Reason shall result in the severance and the
post-employment benefits described in Article 6 above, to become due in
accordance with the terms of this Agreement subject to the conditions set forth
in this Agreement. Employee further acknowledges that the severance payments
made and other benefits provided by ARAMARK are in full satisfaction of any
obligations



--------------------------------------------------------------------------------



ARAMARK may have resulting from ARAMARK’s exercise of its right to terminate
Employee’s employment, except for those obligations which are intended to
survive termination such as the payments to be made pursuant to retirement
plans, deferred compensation plans, conversion of insurance, and the plans and
other documents and agreements referred to in Article 6.F above.
ARTICLE 8. MISCELLANEOUS:
A.
As used throughout this Agreement, ARAMARK includes ARAMARK Corporation and its
subsidiaries and affiliates or any corporation, joint venture, or other entity
in which ARAMARK Corporation or its subsidiaries or affiliates has an equity
interest in excess of ten percent (10%).



B.
In addition to Employee’s protections under the Indemnification Agreement
entered into by the parties, a copy of which is attached as Exhibit B, Employee
shall, after any termination of employment, retain all rights to indemnification
under applicable law or any agreement (including, without limitation, the
Stockholders Agreement), or under ARAMARK’s or any parent corporation’s
Certificate of Incorporation or By-Laws at a level that is at least as favorable
to the Employee as that currently provided. In addition, ARAMARK shall maintain
Director’s and Officer’s liability insurance on behalf of Employee, at the level
in effect immediately prior to such date of termination, for the three-year
period following the date of termination, and throughout the period of any
applicable statute of limitations.



C.
In the event that it is reasonably determined by ARAMARK that, as a result of
the deferred compensation tax rules under Section 409A of the Internal Revenue
Code of 1986, as amended (and any related regulations or other pronouncements
thereunder) (“the Deferred Compensation Tax Rules”), any of the payments and
benefits that Employee is entitled to under the terms of this Agreement
(including under Exhibit A) may not be made at the time contemplated by the
terms hereof or thereof, as the case may be, without causing Employee to be
subject to tax under the Deferred Compensation Tax Rules, ARAMARK shall, in lieu
of providing such payment or benefit when otherwise due under this Agreement,
instead provide such payment or benefit on the first day on which such provision
would not result in Employee incurring any tax liability under the Deferred
Compensation Tax Rules; which day, if Employee is a “specified employee” within
the meaning of the Deferred Compensation Tax Rules, shall be the first day
following the six-month period beginning on the date of Employee’s termination
of employment; provided, further, that to the extent that the amount of payments
due under Article 6.A are not subject to the Deferred Compensation Tax Rules by
virtue of the application of Treas. Reg Sec. 1.409A-1(b)(9)(iii)(A), such
payments may be made prior to the expiration of such six-month period. In
addition, in the event that any payments or benefits that ARAMARK would
otherwise be required to provide under this Agreement cannot be provided in the
manner contemplated herein without subjecting Employee to tax under the Deferred
Compensation Tax Rules, ARAMARK shall provide such intended payments or benefits
to Employee in an alternative manner that conveys an equivalent economic benefit
to Employee as soon as practicable as may otherwise be permitted under the
Deferred Compensation Tax Rules. For purposes of the Deferred Compensation Tax
Rules, each payment made under this Agreement




--------------------------------------------------------------------------------



(including, without limitation, each installment payment due under Article 6.A)
shall be designated as a “separate payment” within the meaning of the Deferred
Compensation Tax Rules.


D.
Notwithstanding anything else set forth in this Agreement (including Exhibit A)
to the contrary, ARAMARK shall reimburse Employee for the legal fees and costs
Employee has incurred in the negotiation of this Agreement and that certain
employment letter agreement with ARAMARK dated concurrently herewith, in an
amount not to exceed $50,000.



E.
In the event of a Change of Control as defined in the attached Exhibit A, the
provisions of Exhibit A shall apply to Employee. Further, pursuant to the
Deferred Compensation Tax Rules, ARAMARK, in its discretion, is permitted to
accelerate the time and form of payments provided under the deferred
compensation arrangement set forth in this Agreement (including Exhibit A),
where the right to the payment arises due to a termination of the arrangement
within the 30 days preceding or the 12 months following a change in control
event (as defined in the Deferred Compensation Tax Rules).



F.
If Employee’s employment with ARAMARK terminates solely by reason of a transfer
of stock or assets of, or a merger or other disposition of, a subsidiary of
ARAMARK (whether direct or indirect), such termination shall not be deemed a
termination of employment by ARAMARK for purposes of this Agreement, provided
that ARAMARK requires the subsequent employer, by agreement, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that ARAMARK would be required to perform it if no such transaction had taken
place. In such case, ARAMARK acknowledges and agrees that ARAMARK may only
assign this Agreement and ARAMARK’s rights hereunder, and particularly Articles
1, 2, 3 and 4, with the advance written approval by Employee. In such case,
Employee agrees that ARAMARK may assign this Agreement and all references to
“ARAMARK” contained in this Agreement shall thereafter be deemed to refer to the
subsequent employer.



G.
Employee shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise. No
amounts payable under this Agreement shall be subject to reduction or offset in
respect of any claims which the Company (or any other person or entity) may have
against Employee.



H.
Employee hereby represents to the Company that the execution and delivery of
this Agreement by Employee and ARAMARK and the performance by Employee of
Employee’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Employee is a party or otherwise bound.

 
I.
In the event any one or more of the provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.



J.
The terms of this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without regard to conflicts of laws principles thereof. In the
event of any




--------------------------------------------------------------------------------



controversy among the parties hereto arising out of, or relating to, this
Agreement which cannot be settled amicably by the parties, such controversy
shall be finally, exclusively and conclusively settled by mandatory arbitration
conducted expeditiously in accordance with the American Arbitration Association
rules by a single independent arbitrator. Such arbitration process shall take
place in the Philadelphia, Pennsylvania metropolitan area. The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning. Judgment upon the award rendered may be entered in
any court having jurisdiction thereof. Notwithstanding the provisions of this
Article 8.J, ARAMARK may, in its discretion, bring an action or special
proceeding in any court of competent jurisdiction for the purpose of seeking
temporary or preliminary relief pending resolution of a dispute. ARAMARK shall
pay Employee’s legal expenses and costs should Employee prevail on any
substantial portion of the claims in such proceeding.
K.
Employee expressly consents to the application of Article 8.J to any dispute or
proceeding arising out of or relating to this Agreement. ARAMARK shall have the
right to serve legal process upon Employee in any manner permitted by law.

    
L.
Employee hereby waives, to the fullest extent permitted by applicable law, any
objection that Employee now or hereafter may have to personal jurisdiction or to
the laying of venue of any action or proceeding brought in any court referenced
in Article 8.J and hereby agrees not to plead or claim the same.



M.
Notwithstanding any other provision of this Agreement, ARAMARK may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Employee hereunder.



N.
This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Company and Employee, and their respective heirs, legal representatives,
successors and assigns. If ARAMARK shall be merged into or consolidated with
another entity, the provisions of this Agreement shall be binding upon and inure
to the benefit of the entity surviving such merger or resulting from such
consolidation.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be signed.
 
 
 
 
 
 
Date: May 7, 2012
 
ARAMARK CORPORATION
 
 
 
 
 
By:
 
/s/ ROBERT J. CALLANDER
 
 
 
 
Robert J. Callander
Chairman, Compensation and Human Resources Committee
ARAMARK Holdings Corporation





EMPLOYEE




By:    /s/ ERIC FOSS



--------------------------------------------------------------------------------



Schedule 1
Prior Works*




*    If no Prior Works are listed, Employee certifies that there are none.
 





--------------------------------------------------------------------------------



EXHIBIT A
TERMINATION PROTECTION PROVISIONS
THIS is an Exhibit A to, and forms a part of, the ARAMARK Corporation Agreement
Relating to Employment and Post-Employment Competition between Eric Foss (the
“Executive”) and ARAMARK Corporation.
 
     1.    Defined Terms.
Unless otherwise indicated, capitalized terms used in this Exhibit which are
defined in Schedule A shall have the meanings set forth in Schedule A.
 
     2.    Effective Date; Term.
This Exhibit shall be effective as of May 7, 2012 (the “Effective Date) and
shall remain in effect until the later of three years following a Change of
Control and the date that all of the Company’s obligations under this Exhibit
have been satisfied in full.
      3.    Change of Control Benefits.
If Executive’s employment with the Company is terminated at any time within the
three years following a Change of Control by the Company without Cause, or by
Executive for Good Reason (the effective date of either such termination
hereafter referred to as the “Termination Date”), Executive shall be entitled to
the payments and benefits provided hereafter in this Section 3 and as set forth
in this Exhibit. If Executive’s employment by the Company is terminated prior to
a Change of Control by the Company (i) at the request of a party (other than the
Company) involved in the Change of Control or (ii) otherwise in connection with
or in anticipation of a Change of Control that subsequently occurs, Executive
shall be entitled to the benefits provided hereafter in this Section 3 and as
set forth in this Exhibit, and Executive’s Termination Date shall be deemed to
have occurred immediately following the Change of Control. Payment of benefits
under this Exhibit shall be in lieu of any benefits payable under Article 6.A of
the CEO Agreement (as defined in Section 8 hereof) of which this Exhibit is a
part. Notice of termination without Cause or for Good Reason shall be given in
accordance with Section 13, and shall indicate the specific termination
provision hereunder relied upon, the relevant facts and circumstances and the
Termination Date.
 
     a.    Severance Payments. The Company shall pay Executive cash benefits
equal to:


 
(1)    two times Executive’s Base Salary in effect on the date of the Change of
Control or the Termination Date, whichever is higher; provided that if any
reduction of the Base Salary has occurred, then the Base Salary on either date
shall be as in effect immediately prior to such reduction, payable in regular
installments at such times as would otherwise be the Company’s usual payroll
practice over a period of two years; and




--------------------------------------------------------------------------------





 
(2)    the higher of: (A) two times Executive’s Target Bonus in effect on the
date of the Change of Control or the Termination Date, whichever is greater; or
(B) two times Executive’s most recent actual annual Bonus, payable in either
case ratably in regular installments at the same time as payments are made to
Executive under Section 3(a)(1) above; provided that if any reduction of the
Target Bonus has occurred, then the Target Bonus on either date shall be as in
effect immediately prior to such reduction; and



 
(3)    Executive’s Target Bonus (as determined in (2), above) multiplied by a
fraction, the numerator of which shall equal the number of days Executive was
employed by the Company in the Company fiscal year in which the Termination Date
occurs and the denominator of which shall equal 365, payable as a cash lump sum
within sixty days after the Termination Date.



 
b.    Continuation of Benefits. Until the second anniversary of the Termination
Date, the Company shall at its expense provide Executive and Executive’s spouse
and dependents with medical, life insurance and disability coverages at the
level provided to Executive immediately prior to the Change of Control;
provided, however, that if Executive becomes employed by a new employer,
continuing coverage from the Company will become secondary to any coverage
afforded by the new employer. In addition, if ARAMARK is providing Executive
with a car allowance at the time of the Executive’s termination, such car
allowance will continue to be paid through the Severance Pay Period (as defined
in the CEO Agreement). At the expiration of the Severance Pay Period, the
Executive will cease being paid a car allowance.



 
c.    Payment of Earned But Unpaid Amounts. Within thirty days after the
Termination Date, the Company shall pay Executive the Base Salary through the
Termination Date, any Bonus earned but unpaid as of the Termination Date for any
previously completed fiscal year of the Company, to the extent not previously
deferred under a particular deferred compensation plan, and reimbursement for
any unreimbursed expenses properly incurred by Executive in accordance with
Company policies prior to the Termination Date. Executive shall also receive
such employee benefits, if any, to which Executive may be entitled from time to
time under the employee benefit or fringe benefit plans, policies or programs of
the Company, other than any Company severance policy (payments and benefits in
this subsection (c), the “Accrued Benefits”).



  
d.    Outplacement Counseling. For the two-year period following the Termination
Date (or, if earlier, the date Executive first obtains full-time employment
after the Termination Date), the Company shall reimburse all reasonable expenses
incurred by Executive for professional outplacement services by qualified
consultants selected by Executive, in an amount not to exceed 20% of the
Executive’s Base Salary in effect on the date of the Change of Control or the
Termination Date, whichever is higher. All such reimbursement payments shall be
made prior to the




--------------------------------------------------------------------------------



last day of the second calendar year following the calendar year in which the
Termination Date occurs.


 
e.    Vesting of Other Benefits. Executive shall be entitled to such accelerated
vesting of outstanding equity-based awards or retirement plan benefits as is
specified under the terms of the applicable plans, agreements and arrangements.

        
     4.    Mitigation.
Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Exhibit by seeking other employment or otherwise, and,
subject to Section 3(b), compensation earned from such employment or otherwise
shall not reduce the amounts otherwise payable under this Exhibit. No amounts
payable under this Exhibit shall be subject to reduction or offset in respect of
any claims which the Company (or any other person or entity) may have against
Executive.
 
     5.    Excise Tax Consequences.


     a.    In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of its affiliates, or
one or more trusts established by the Company for the benefit of its employees,
to or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Exhibit, or otherwise) (a “Payment”)
is subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties are incurred by Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), if
the net after‑tax amount of the such Payments, after Executive has paid all
taxes due thereon (including, without limitation, taxes due under Section 4999
of the Code) is less than the net after-tax amount of all such Payments and
benefits otherwise due to Executive in the aggregate, if such aggregate Payments
were reduced to an amount equal to 2.99 times the Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code), then the aggregate amount of the
payments and benefits shall be reduced to an amount that will equal 2.99 times
the Executive’s base amount. To the extent such aggregate parachute payment
amounts are required to be so reduced, the parachute payment amounts due to the
Executive (but no non-parachute payment amounts) shall be reduced in the
following order: (i) payments and benefits due under Section 3.a of this Exhibit
shall be reduced (if necessary, to zero) with amounts that are payable last
reduced first; (ii) payments and benefits due in respect of any equity fully
valued (without regard to any discounts for present value) for purposes of the
calculation to be made under Section 280G of the Code for purposes of this
Section 5 (the “280G Calculation”) in reverse order of when payable; and (iii)
payments and benefits due in respect of any options or stock appreciation rights
with regard to Holdings equity securities valued under the 280G Calculation
based on time of vesting shall be reduced in an order that is most beneficial to
the Executive.


      b.    All determinations required to be made under this Section 5,
including whether and when a cutback is to be made, and the assumptions to be
utilized in arriving at such determination, shall be made by such nationally
recognized certified public accounting firm as



--------------------------------------------------------------------------------



may be designated by the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within ten
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company.


c.    Notwithstanding anything contained in this Agreement or any other
agreement between the Executive and the Company or any of its subsidiaries to
the contrary, the Executive and the Company shall in good faith attempt to agree
on steps to ensure that no payments to which the Executive would otherwise be
entitled to receive pursuant to this Agreement or any such other agreement will
be “parachute payments” (as defined in Section 280G(b)(2) of the Code).


6.    Termination for Cause.
Nothing in this Exhibit shall be construed to prevent the Company from
terminating Executive’s employment for Cause. If Executive is terminated for
Cause, the Company shall have no obligation to make any payments under this
Exhibit, except for the Accrued Benefits.
 
     7.    Indemnification; Director’s and Officer’s Liability Insurance.


In addition to Executive’s protections under the Indemnification Agreement
entered into by the parties, a copy of which is attached as Exhibit B to the CEO
Agreement, Executive shall, after any termination of employment, retain all
rights to indemnification under applicable law or any agreement (including,
without limitation, the Stockholders Agreement), or under the Company’s or any
parent corporation’s Certificate of Incorporation or By-Laws, as they may be
amended or restated from time to time, at a level that is at least as favorable
to Executive as that currently provided. In addition, the Company shall maintain
Director’s and Officer’s liability insurance on behalf of Executive, at the
level in effect immediately prior to such date of termination, for the
three-year period following the date of termination, and throughout the period
of any applicable statute of limitations.


     8.    Executive Covenants.
This is an Exhibit A to, and forms a part of, an agreement with the Company
relating to employment and post-employment competition (the “CEO Agreement”).
This Exhibit shall not diminish in any way Executive’s rights under the terms of
such CEO Agreement, except that Executive’s receipt of benefits under this
Exhibit is contingent upon Executive’s compliance in all material respects with
all of the terms and conditions of the CEO Agreement.
 
     9.    Costs of Proceedings.
Each party shall pay its own costs and expenses in connection with any legal
proceeding (including arbitration), relating to the interpretation or
enforcement of any provision of this Exhibit, except that the Company shall pay
such costs and expenses, including attorneys’



--------------------------------------------------------------------------------



fees and disbursements, of Executive if Executive prevails on any substantial
portion of the claims in such proceeding.
      10.    Assignment.
Except as otherwise provided herein, this Exhibit shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns. If the Company
shall be merged into or consolidated with another entity, the provisions of this
Exhibit shall be binding upon and inure to the benefit of the entity surviving
such merger or resulting from such consolidation. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement, expressly to assume and agree to perform this Exhibit in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. The provisions of this Section 10 shall
continue to apply to each subsequent employer of Executive hereunder in the
event of any subsequent merger, consolidation or transfer of assets of such
subsequent employer. 
     11.    Withholding.
Notwithstanding any other provision of this Exhibit, the Company may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder.
 
     12.    Applicable Law.
This Exhibit shall be governed by and construed in accordance with the laws of
the State of Pennsylvania, without regard to conflicts of laws principles
thereof.
 
     13.    Notice.
For the purpose of this Exhibit, any notice and all other communication provided
for in this Exhibit shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or three days after it has
been mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
If to the Company:
ARAMARK Corporation
ARAMARK Tower
1101 Market Street
Philadelphia, Pennsylvania 19107



--------------------------------------------------------------------------------



Attention: General Counsel
If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
 
     14.    Entire Agreement; Modification.
This Exhibit constitutes the entire agreement between the parties and, except as
expressly provided herein or in Article 6.F of the CEO Agreement or in any
benefit plan of the Company or of any of its affiliates, supersedes all other
prior agreements expressly concerning the effect of a Change of Control
occurring after the date of this Agreement with respect to the relationship
between the Company and Executive. This Exhibit is not, and nothing herein shall
be deemed to create, a contract of employment between the Company and Executive.
This Exhibit may be changed only by a written agreement executed by the Company
and Executive. 
     15.    Severability.
In the event any one or more of the provisions of this Exhibit shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not be affected thereby.
 







--------------------------------------------------------------------------------



Schedule A
CERTAIN DEFINITIONS
As used in this Exhibit, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:
 
 
1
“Act” means the Securities Exchange Act of 1934, as amended.

 
 
2
“Affiliate” shall have the meaning set forth in the Stockholders Agreement.

 
 
3
“Base Salary” means Executive’s annual rate of base salary in effect on the date
in question.

 
 
4
“Bonus” means the amount payable to Executive under the Company’s applicable
annual bonus plan with respect to a fiscal year of the Company.

 
 
5
“Cause” means “cause” as defined in the CEO Agreement of which this Schedule A
forms a part.

 
 
6
“Change of Control” means the first to occur of any of the following:

(i) The acquisition by any individual entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than the Investor Groups
and their Affiliates (the “ Permitted Holders ”), directly or indirectly, of
beneficial ownership of equity securities of the Company representing more than
50% of the voting power of the then-outstanding equity securities of the Company
entitled to vote generally in the election of directors (the “ Company Voting
Securities ”); provided, however, that for purposes of this subsection (i), the
following shall not constitute a Change of Control: (A) any acquisition by the
Company or any Sponsor Stockholder, (B) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (C) any acquisition by any Person pursuant to a transaction which
complies with clauses (A) and (B) of subsection (ii) below; or
(ii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the purchase of assets or stock of another entity (a “ Business Combination ”),
in each case, unless immediately following such Business Combination, (A) all or
substantially all of the beneficial owners of the Company Voting Securities
immediately prior to such Business Combination beneficially own more than 50% of
the then-outstanding combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors of the entity resulting
from such



--------------------------------------------------------------------------------



Business Combination in substantially the same proportion (relative to each
other) as their ownership immediately prior to such Business Combination of the
Company Voting Securities, and (B) no Person (excluding the Permitted Holders)
beneficially owns, directly or indirectly, more than a majority of the combined
voting power of the then-outstanding voting securities of such entity except to
the extent that such ownership of the Company existed prior to the Business
Combination; or
(iii) A majority of the members of the Company’s Board of Directors are replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the current members of the Company’s Board of
Directors before such replacement or is not contemplated by the Stockholders
Agreement as in effect on the date hereof.
Notwithstanding paragraphs (i) through (iii) above, in no event will a Change of
Control be deemed to occur if the Permitted Holders maintain a direct or
indirect Controlling Interest in the Company. A “Controlling Interest ” in an
entity shall mean beneficial ownership of more than 50% of the voting power of
the outstanding equity securities of the entity.
 
7
“Code” means the Internal Revenue Code of 1986, as amended.

 
 
8
“Company” means ARAMARK Corporation or any of its parents and any successor or
successors thereto.

 
 
9
“Good Reason” means any of the following actions, without Executive’s express
prior written approval, other than due to Executive’s Permanent Disability or
death:

 
 
(a)
any reduction in Executive’s Base Salary or Target Bonus opportunity, other
than, prior to a Change of Control, an across-the-board reduction applicable to
all senior executives of ARAMARK;

 
 
(b)
a material decrease in Executive’s employee benefits, in the aggregate;
 
 
 
 
(c)
any diminution in Executive’s title or reporting relationship, or substantial
diminution in duties or responsibilities (other than solely as a result of a
Change of Control in which the Company immediately thereafter is no longer
publicly held or independent) including the requirement that Executive report to
any person or entity other than the Board of Directors of Holdings; provided,
that no such diminution shall occur solely as a result of, on or after a Change
of Control, the requirement that Executive report to a Board of Directors of any
of ARAMARK Corporation, Holdings or any successor entity to either of the
foregoing in such a Change of Control; or

 



--------------------------------------------------------------------------------



 








(d)


a relocation of Executive’s principal place of employment in the Philadelphia
metropolitan area by more than 35 miles in a direction that is further away from
Executive’s current residence as of the date of the CEO Agreement excluding, for
the avoidance of doubt, any relocation from the Philadelphia metropolitan area
in a direction that is closer to Executive’s current residence as of the date of
the CEO Agreement; or
 
 
 
 
(e)
any failure by the Company or any parent corporation to timely pay or provide in
any material respect to Executive the compensation and benefits and the
opportunities to acquire common stock of ARAMARK Holdings Corporation as set
forth in the CEO Agreement or any amounts or benefits under this Agreement.

Executive shall have 90 days from the time Executive first becomes aware of the
existence of Good Reason to given notice to ARAMARK of the event giving rise to
a claim of Good Reason and of his intent to resign for Good Reason; if ARAMARK
does not cure the conduct giving rise to such claim within 30 days of receipt of
such notice, Executive shall have 30 days thereafter during which he may resign
for Good Reason, but if Executive does not resign within such 30-day period,
Executive shall have waived his rights to resign for Good Reason as a result of
such event despite the fact that such event may be ongoing. Further, if ARAMARK
does remedy such conduct within the relevant 30-day period, ARAMARK shall not be
required to pay or provide any of the payments and benefits otherwise provided
in this Agreement (including under Exhibit A).
 
10
“Permanent Disability” means “permanent disability” as defined in the Company’s
long-term disability plan as in effect from time to time, or if there shall be
no plan, the inability of Executive to perform in all material respects
Executive’s duties and responsibilities to the Company or any affiliate for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period by reason of a physical or mental
incapacity.

 
 
11
“Permitted Holder” shall have the same meaning as set forth in the Stockholders
Agreement.

 
 
12
“Target Bonus” means the target Bonus established for Executive in respect of
any given year, whether expressed as a percentage of Base Salary or a dollar
amount.




